Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Petition
	Examiner acknowledges the Applicant’s petition filed 06/09/2022 to expunge the claims and other documents erroneously filed for the current application on 06/08/2022, as well as the petition decision mailed 11/03/2022 to dismiss said Petition to Expunge. Upon consideration of the documents filed 06/08/2022, the documents do not appear to be material to the current application, so an action on the merits of the claims and other documents filed 05/31/2022 is included herewith.

Response to Amendment
	Upon consideration of the replacement Figures 1, 2, and 9, as well as the amended abstract, all previous objections thereto are hereby withdrawn. Upon consideration of the amended claims, all rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn, and the objections to Claims 22 and 23 are hereby withdrawn. The objection to Claim 24 discussed in the Office action mailed 12/02/2021 has not been addressed and is therefore maintained.

Information Disclosure Statement
The information disclosure statement filed 07/06/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no English language translation or statement of relevance has been provided for DE 2203911. Further, this reference was not listed on the translated ISR mailed 12/02/2019, so there is no indication of relevance to the instant application provided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-21 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al., hereinafter Moriya (US 4,593,549) in view of Ruhl (US 4,481,800).
Regarding Claim 17, Moriya discloses (Figure 2) a stretching-bending-straightening system, comprising a feed means for feeding a material in strip form (strip 1) in a movement direction (input bridle unit 3; column 1 lines 41-42) into a high-tension region and a low-tension region (per the equation for B in column 5 line 22, T6 must be greater than T10, so the region containing T6 is the high-tension region and the region containing T10 is the low-tension region), wherein the low-tension region is arranged downstream of the high-tension region in the movement direction, a bending-straightening apparatus (levelling mill 2; column 1 lines 42-48), which is situated in the high-tension region, a first measuring system for determining first measured values (measurement signal t3 representing tension T6) in the high-tension region (tension meter TM3), a controller (arithmetic operation processor 20), configured for determining a deviation of the first measured values from a predefined desired value of a bending-straightening result and for determining a manipulated variable (torques Tqp4 through Tqp6) for the bending-straightening apparatus depending on the determined deviation within a first closed control loop (column 5 lines 9-18 and Equations (4)’-(6)’; the torques are determined based on the measured tension T6 and they change as the tension fluctuates to eliminate slipping, implying that a deviation between the measured tension T6, i.e. the first measured value, and a previous value thereof, i.e. a predefinable desired value, is being determined), an adjustment means for influencing the manipulated variable (powder clutches P4, P5, P6 controlled by output signals t’p4 through t’p6), and a second measuring system for determining second measured values (measurement signal t4 representing tension T10) in the low-tension region (tension meter TM4), wherein the controller is further configured for determining a deviation of the second measured values from the predefined desired value of the bending-straightening result and for determining the manipulated variable depending on the determined deviation within a second closed control loop (column 5 lines 9-18 and 30, and Equations (4)’-(6)’; the torques are determined based on the measured tension T6, which has a known relationship with measured tension T10, and they change as the tension fluctuates to eliminate slipping, implying that a deviation between the measured tension T10, i.e. the second measured value, and a previous value thereof, i.e. a predefinable desired value, is being determined).
Moriya does not disclose a selection means configured for selecting the first closed control loop or the second closed control loop, or that the first and second measured values and that the predefined desired value are all flatness values. Ruhl teaches (Figure 6) a metal strip processing system comprising a first measuring system for determining first measured values (tensiometer 42 for measuring strip tension and straightness/camber; column 4 lines 34-36), a controller (computer 90) configured for determining a deviation of the first measured values from a predefined desired value of a processing result (column 12 lines 15-17 and 25-27; the operator-inputted target values for thickness, width, and force correspond to a target camber, i.e. straightness or flatness, of the strip via Equation 2 described in columns 7-8) and for determining a manipulated variable (column 13, Equation 3) depending on the determined deviation within a first closed control loop (column 12 lines 65-67 and column 13 lines 14-22), a second measuring system for determining second measured values (thickness gage 44 for measuring strip thickness), wherein the controller is further configured for determining a deviation of the second measured values from the predefined desired value of the processing result (column 12 lines 25-27; the operator-inputted target thickness is interpreted as the predefined desired value) and for determining the manipulated variable depending on the determined deviation within a second closed control loop (column 12 lines 42-46), and selection means (operator station 91) configured for selecting the first closed control loop or the second closed control loop in order to reduce the deviation of the first or second measured values from the predefined desired value (column 12 lines 21-24; switches on operator station 91 are used to select the automatic control modes, as evidenced at column 9 lines 32-36). 
One of ordinary skill in the art would understand that the ability to select the first or the second control loop based on the deviations of the first and second measured values from the predefined desired value provides the advantage of allowing the strip processing operation to be customizable based on the properties and/or needs of each strip (i.e. for certain strip dimensions or materials, using the first closed control loop based on the first measured values may be a more effective means of control than the second closed control loop based on the second measured values, or vice versa), which results in more precise control of the quality of the strip material product. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching-bending-straightening system disclosed by Moriya to also include selection means configured for selecting the first closed control loop or the second closed control loop in order to reduce the deviation of the first or second measured values from the predefined desired value, as taught by Ruhl, in order to allow customization of the stretching-bending-straightening operation and achieve more precise control of the quality of the strip material product.
Further regarding Claim 17, Ruhl teaches that the first measured values are measured values of a flatness of the material in strip form (see section “Tension and Camber Control” in columns 7-8; output signal 115 from tensiometer 42 is converted via Equation 2 into a camber/curvature value, i.e. flatness value, of the strip) and the predefined desired value of the bending-straightening result is a predefined desired value of the flatness of the material in strip form (column 12 lines 15-17 and 25-27; the operator-inputted target values for thickness, width, and force correspond to a target camber, i.e. desired value of straightness or flatness, of the strip via Equation 2). Based on this teaching, it is clear that the relationship between strip tension and strip flatness is known in the art, so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to take the first and second measured values of Moriya, which are tension values, and convert them to flatness values, as is taught by Ruhl.
Examiner note: when the combination of Moriya and Ruhl is made, the arithmetic operation processor 20 of Moriya is replaced by the entire control system of Ruhl, including computer 90, converter 88, operator station 91, video display 92, and operator terminal 93, to process the first and second measured values (measurement signals t3 and t4 representing tensions T6 and T10 of Moriya), convert them to flatness values via Equation 2 of Ruhl, and allow the operator to select the first or second control loop.
Regarding Claim 18, with reference to the aforementioned combination of Moriya and Ruhl, Ruhl teaches (Figure 6) that the controller is one single controller (computer 90), which is intended and suitable for determining simultaneously the deviation of the first and the second measured values from the predefined desired value (column 12 lines 13-16; video display 92 of computer 90 shows both the measured and desired values of strip thickness and strip camber, i.e. the second measured values and first measured values, so the deviation for both the first and second measured values are determined simultaneously), and that the selection means (operator station 91) are intended and suitable for selecting the first or the second closed control loop alternatively (column 12 lines 21-24; switches on operator station 91 are used to select the automatic control modes, as evidenced at column 9 lines 32-36).
Regarding Claim 19, with reference to the aforementioned combination of Moriya and Ruhl, Ruhl teaches (Figure 6) an analysis unit (converter 88) for analyzing the first or the second measured values (column 9 lines 12-15 and column 11 lines 5-8), wherein the selection means (operator station 91) are intended and suitable for selecting the first or the second closed control loop depending on the analysis (column 9 lines 38-39 and column 12 lines 28-32; the results of the analysis are displayed to the operator, who then uses the selection means to select the first or second control loop). Examiner note: the claim as set forth does not define what “analyzing” the first or second measured values entails; therefore, the converter 88 taught by Ruhl, which converts the input signals from analog to digital and communicates their values to computer 90, meets this limitation of the claim.
Regarding Claim 20, with reference to the aforementioned combination of Moriya and Ruhl, Ruhl teaches (Figure 6) display means (video display 92) for displaying the first and second measured values (column 12 lines 5-7 and 13-16).
Regarding Claim 21, with reference to the aforementioned combination of Moriya and Ruhl, Ruhl teaches (Figure 6) that the selection means (operator station 91) are configured for manual selection by an operator (column 12 lines 28-31).
Regarding Claim 28, Moriya discloses (Figure 2) a method for operating a stretching-bending-straightening system, said method comprising the steps: feeding a material in strip form (strip 1) in a movement direction (column 1 lines 41-42) into a high-tension region and a low-tension region (per the equation for B in column 5 line 22, T6 must be greater than T10, so the region containing T6 is the high-tension region and the region containing T10 is the low-tension region), wherein a bending-straightening apparatus (levelling mill 2; column 1 lines 42-48) is arranged in the high-tension region, and wherein the low-tension region is arranged downstream of the high-tension region in the movement direction, determining first measured values (measurement signal t3 representing tension T6) in the high-tension region, determining a first deviation of the first measured values from a predefined desired value of a bending-straightening result (column 5 lines 9-18; the torques change as the tension fluctuates to eliminate slipping, implying that a deviation between the measured tension T6, i.e. the first measured value, and a previous value thereof, i.e. a predefinable desired value, is being determined), determining a manipulated variable (torques Tqp4 through Tqp6) for the bending-straightening apparatus depending on the first determined deviation within a first closed control loop (column 5 lines 9-18 and Equations (4)’-(6)’; the torques are determined based on the measured tension T6), determining second measured values (measurement signal t4 representing tension T10) in the low-tension region, determining a second deviation of the second measured values from the predefined desired value of the bending-straightening result (column 5 lines 9-18 and 30; the torques change as the tension fluctuates to eliminate slipping, implying that a deviation between the measured tension T10, i.e. the second measured value, and a previous value thereof, i.e. a predefinable desired value, is being determined), and determining the manipulated variable depending on the second determined deviation within a second closed control loop (column 5 lines 9-18 and 30, and Equations (4)’-(6)’; the torques are determined based on the measured tension T6, which has a known relationship with measured tension T10). 
Moriya does not disclose selecting the first or the second closed control loop, or that the first and second measured values and that the predefined desired value are all flatness values. Ruhl teaches (Figure 6) a method for operating a metal strip processing system, said method comprising the steps: determining first measured values (column 12 line 15), determining a first deviation of the first measured values from a predefined desired value of the processing result (column 12 lines 15-17 and 25-27; the operator-inputted target values for thickness, width, and force correspond to a target camber, i.e. straightness or flatness, of the strip via Equation 2 described in columns 7-8, and the video display 92 shows the camber based on signal 115, i.e. the measured tension value, so a deviation between the two is determined), determining a manipulated variable (column 13, Equation 3) depending on the first determined deviation within a first closed control loop (column 12 lines 65-67 and column 13 lines 14-22), determining second measured values (column 12 line 13), determining a second deviation of the second measured values from the predefined desired value of the processing result (column 12 lines 13-14; the operator inputs a target thickness, i.e. a predefined desired value, and video display 92 the measured value derived from signal 116, i.e. the second measured values, so a deviation between the two is determined), determining the manipulated variable depending on the second determined deviation within a second closed control loop (column 12 lines 42-46), and selecting (via operator station 91) the first or the second closed control loop in order to reduce the respective first or second deviation of the first or second measured values from the predefined desired value (column 12 lines 21-24; switches on operator station 91 are used to select the automatic control modes, as evidenced at column 9 lines 32-36). 
One of ordinary skill in the art would understand that the ability to select the first or the second control loop based on the deviations of the first and second measured values from the predefined or predefinable desired value provides the advantage of allowing the strip processing method to be customizable based on the properties and/or needs of each strip (i.e. for certain strip dimensions or materials, using the first closed control loop based on the first measured values may be a more effective means of control than the second closed control loop based on the second measured values, or vice versa), which results in more precise control of the quality of the strip material product. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for operating a stretching-bending-straightening system disclosed by Moriya to also include selecting the first or the second closed control loop in order to reduce the respective first or second deviation of the first or second measured values from the predefined desired value, as taught by Ruhl, in order to allow customization of the stretching-bending-straightening operation and achieve more precise control of the quality of the strip material product.
Further regarding Claim 28, Ruhl teaches that the first measured values are measured values of a flatness of the material in strip form (see section “Tension and Camber Control” in columns 7-8; output signal 115 from tensiometer 42 is converted via Equation 2 into a camber/curvature value, i.e. flatness value, of the strip) and the predefined desired value of the bending-straightening result is a predefined desired value of the flatness of the material in strip form (column 12 lines 15-17 and 25-27; the operator-inputted target values for thickness, width, and force correspond to a target camber, i.e. desired value of straightness or flatness, of the strip via Equation 2). Based on this teaching, it is clear that the relationship between strip tension and strip flatness is known in the art, so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to take the first and second measured values of Moriya, which are tension values, and convert them to flatness values, as is taught by Ruhl.
Examiner note: when the combination of Moriya and Ruhl is made, the arithmetic operation processor 20 of Moriya is replaced by the entire control system of Ruhl, including computer 90, converter 88, operator station 91, video display 92, and operator terminal 93, to process the first and second measured values (measurement signals t3 and t4 representing tensions T6 and T10 of Moriya), convert them to flatness values via Equation 2 of Ruhl, and allow the operator to select the first or second control loop.
Regarding Claim 29, with reference to the aforementioned combination of Moriya and Ruhl, Ruhl teaches (Figure 6) the first and second deviation of the first and the second measured values from the predefined desired value is determined simultaneously by means of one single controller (computer 90; column 12 lines 13-16: video display 92 of computer 90 shows both the measured and desired values of strip thickness and strip camber, i.e. the second measured values and first measured values, so the deviation for both the first and second measured values are determined simultaneously), and the first closed control loop or the second closed control loop is selected alternatively (column 12 lines 21-24; switches on operator station 91 are used to select the automatic control modes, as evidenced at column 9 lines 32-36).
Regarding Claim 30, with reference to the aforementioned combination of Moriya and Ruhl, Ruhl teaches the first and the second measured values are analyzed on the basis of predetermined criteria in view of achieving the result (column 9 lines 38-44 and column 12 lines 25-27; the user inputs target data values for the strip and the calculations from the signal inputs are compared to these values, i.e. the first and second measured values are analyzed on the basis of predetermined criteria in view of achieving the result), and wherein the first or the second closed control loop is selected depending on the analysis (column 9 lines 38-39 and column 12 lines 28-32; the results of the analysis are displayed to the operator, who then uses the selection means to select the first or second control loop).
Regarding Claim 31, with reference to the aforementioned combination of Moriya and Ruhl, Ruhl teaches that the first and second measured values are displayed to an operator simultaneously (column 12 lines 5-7 and 13-16).
Regarding Claim 32, with reference to the aforementioned combination of Moriya and Ruhl, Ruhl teaches (Figure 6) selecting the first closed control loop or the second closed control loop manually by an operator (column 12 lines 28-32; the manual switches on operator station 91 are used to select the automatic control modes, as evidenced at column 9 lines 32-36).
Regarding Claim 33, with reference to the aforementioned combination of Moriya and Ruhl, Moriya and Ruhl are both silent to the method being operating initially on a basis of the first measured values from the high-tension region in the first closed control loop, until the material in strip form reaches a measuring roller in the low-tension region, and wherein a switch is then made to the second closed control loop in the low-tension region. However, it is obvious that the combined system would work in this way, because the second measured values are determined downstream from the first measured values, so until the material in strip form reaches the measuring system for determining second measured values, it would only be able to be controlled by the first control loop.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Ruhl as applied to Claim 17 above, and further in view of Mücke et al., hereinafter Mücke (DE 102004043150). For text citations of Mücke, refer to the machine translation provided as Non-Patent Literature with the Office action mailed 04/13/2021.
Regarding Claim 22, Moriya is silent to the structure of the first measuring system for determining the first measured values in the high-tension region. Mücke teaches (Figure 1) a stretching-bending-straightening system comprising a first measuring system (tensioning roller 8) for determining first measured values ([0035] line 306) in a high-tension region ([0035] lines 301-305: the strip tension is higher upstream of outlet tensioning drum set 7, thus forming a high-tension region, and is lower downstream of outlet tensioning drum set 7, thus forming a low-tension region; tensioning roller 8 is located at the inlet of outlet tensioning drum set 7, which is part of the high-tension region), wherein the first measuring system for determining the first measured values in the high-tension region comprises a measuring roller ([0035] lines 306-307) arranged after the bending-straightening apparatus (stretch bending frame 6). As this is a known configuration for a measuring system for determining first measured values in a high-tension region of a stretching-bending-straightening system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching-bending-straightening system disclosed by Moriya and modified by Ruhl such that the first measuring system for determining the first measured values in the high-tension region comprises a measuring roller arranged after the bending-straightening apparatus, as taught by Mücke.
Regarding Claim 23, with reference to the aforementioned combination of Moriya, Ruhl, and Mücke, Mücke teaches (Figures 1-2) that a tension S-block (outlet tensioning drum set 7) is disposed after the bending-straightening apparatus (stretch bending frame 6), wherein a roller of the tension S-block is replaced by the measuring roller (tensioning roller 8; [0035] lines 306-307) having sensors (measuring transducer 21) deployed on its circumference ([0016] lines 157-159), a running surface (surface 27) of the measuring roller being covered by a resilient coating ([0020] lines 195-196). This placement of the measuring roller in the tension S-block reduces the dead space in the stretching-bending-straightening system ([0014] lines 144-145), which saves space and results in less waste of strip material that is not sufficiently flat ([0013] lines 135-137), and the resilient coating allows frictional forces to be transferred from the roller to the strip material in order to generate a desired tension on the strip ([0020] lines 197-198). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching-bending-straightening system disclosed by Moriya and modified by Ruhl such that a tension S-block is disposed after the bending-straightening apparatus, wherein a roller of the tension S-block is replaced by the measuring roller having sensors deployed on its circumference, a running surface of the measuring roller being covered by a resilient coating, as taught by Mücke, in order to reduce the dead space in the system and allow frictional forces to be transferred from the measuring roller to the strip so that a desired tension may be generated.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Ruhl as applied to Claim 17 above, and further in view of Mucke et al., hereinafter Mucke (US 6,354,013).
Regarding Claim 24, Moriya discloses (Figure 2) that the second measuring system (tension meter TM4) for determining the second measured values (measurement signal t4 representing tension T10) is arranged after the bending-straightening apparatus (levelling mill 2) and after a tension S-block (output bridle unit 4) disposed in the low-tension region, but is silent to its structure. Mucke teaches (Figure 3) a measuring system for determining measured values of a strip material (column 1 lines 4-6), wherein the measuring system comprises a measuring roller (measuring roller 1). As this is a known configuration, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching-bending-straightening system disclosed by Moriya and modified by Ruhl such that the second measuring system for determining the second measured values that is arranged after the bending-straightening apparatus and after the tension S-block in the low-tension region comprises a measuring roller, as taught by Mucke.
Regarding Claim 25, with reference to the aforementioned combination of Moriya, Ruhl, and Mucke, Mucke teaches (Figures 3-4) that the measuring roller (measuring roller 1) comprises measuring segments (recesses 2) having at least one sensor (measuring sensors 3).
Regarding Claim 26, with reference to the aforementioned combination of Moriya, Ruhl, and Mucke, Mucke teaches (Figures 3-4) that the at least one sensor (measuring sensors 3) comprises two force sensors (column 3 lines 37-38).
Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya in view of Ruhl as applied to Claims 17 and 28, respectively, above, and further in view of Turley (US 4,745,556).
Regarding Claim 27, Moriya and Ruhl do not disclose or teach a storage for storing operating parameters adjusted as a result of the first or second closed control loop. Turley teaches that it is known in the art to have a metal strip processing system comprising a storage for storing operating parameters adjusted as a result of a closed control loop and for storing the operating parameters with data regarding the material processed by these operating parameters (column 1 lines 55-64). This allows the metal strip processing system to be optimized based on previous processing operations (column 1 lines 5-7 and 14-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretching-bending-straightening system disclosed by Moriya and modified by Ruhl to also include a storage for storing operating parameters adjusted as a result of the first or second closed control loop and for storing the operating parameters with data regarding the material processed by the operating parameters, which Turley teaches is known in the art for the purpose of optimizing metal strip processing operations.
Regarding Claim 34, Moriya and Ruhl do not disclose or teach storing, in a data bank, operating parameters jointly with data regarding the material processed with said operating parameters. Turley teaches that it is known in the art to have a method for operating a metal strip processing system, said method comprising the steps of storing, in a data bank, operating parameters determined in advance during operation of the metal strip processing system, jointly with data regarding the material processed with said operating parameters, and using the stored data for the processing of comparable materials (column 1 lines 55-64). This allows the method for operating a metal strip processing system to be optimized based on previous processing operations (column 1 lines 5-7 and 14-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for operating a stretching-bending-straightening system disclosed by Moriya and modified by Ruhl to also include the steps of storing, in a data bank, operating parameters determined in advance during operation of the meta strip processing system, jointly with data regarding the material processed with said operating parameters, and using the stored data for the processing of comparable materials, which Turley teaches is known in the art for the purpose of optimizing metal strip processing operations.

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument on page 10 of the Remarks that “any combination/modification of Moriya and Ruhl still is constrained to a different field (tension measurement) rather than the field of the recited invention (flatness measurement),” Examiner notes that it is known in the art that tension across a strip correlates to the flatness thereof (i.e. a constant tension across the width of the strip is indicative of the strip being flat, and differing tensions across the width of the strip is indicative of the strip not being flat), so measuring the strip tension across the width of the strip is inherently measuring the strip flatness. This correlation is implied by Ruhl in column 4 lines 34-36 (the tensiometer 42 measures both tension and straightness, i.e. flatness) and taught in columns 7-8 under the heading “Tension and Camber Control” (see especially Equation 2 for the specific relationship between the output signal of the tensiometer and the straightness of the strip). Accordingly, the use of the combination of Moriya (which also measures strip tension) and Ruhl in the rejection of the claimed invention, which recites measuring the strip flatness, is proper and not reliant upon impermissible hindsight using the teachings of the Applicant’s disclosure.
In response to the Applicant’s argument on pages 10-11 of the Remarks that Ruhl is not from the same field of endeavor as the claimed invention and is therefore non-analogous and cannot be used in a 103 rejection, Examiner respectfully disagrees. Ruhl teaches a method and apparatus for measuring tension in a metal strip, which is analogous to the strip tension measurement of Moriya, and which as discussed above correlates to the strip flatness that is recited for the claimed invention. Furthermore, Ruhl is only relied upon for the teaching of the control system (comprising the controller, the selection means, the analysis unit, and the display means having the configurations recited in the claims), which is independent of the type of metal strip processing system being used and can therefore be incorporated into the stretching-bending-straightening system of Moriya.
The Applicant’s argument on page 11 of the Remarks regarding the combination of Moriya, Ruhl, and Carlstedt has been fully considered. However, because further consideration of Ruhl found that Carlstedt was not needed for the rejection of Claim 17, this argument is rendered moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/             Examiner, Art Unit 3725                                                                                                                                                                                           
/SHELLEY M SELF/             Supervisory Patent Examiner, Art Unit 3725